Case 13-18525        Doc 35      Filed 10/26/18      Entered 10/26/18 10:35:08            Desc        Page 1
                                                    of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                                        CASE NO. 13 B 18525
                                                              CHAPTER 13
Josephine Harris
                                                              JUDGE TIMOTHY A BARNES

         DEBTOR                                               NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Marilyn O Marshall
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed below
has been paid in full.

Name of Creditor: Select Portfolio Servicing Inc




Final Cure Amount

Court   Account                                   Claim               Claim               Amount
Claim # Number                                    Asserted            Allowed             Paid

   5      XXXXXXXX9065                            $4,364.12           $4,364.12           $4,364.12

Total Amount Paid by Trustee                                                              $4,364.12


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

    Through the Chapter 13 Conduit                     X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the Chapter
13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor has paid
in full the amount required to cure the default on the claim; and 2) whether the Debtor is otherwise current
on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
Case 13-18525        Doc 35     Filed 10/26/18      Entered 10/26/18 10:35:08           Desc      Page 2
                                                   of 2


                                                                                  CASE NO. 13 B 18525


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court ’s ECF System at the e-mail
address registered with the Court on this 26th day of October, 2018.


Josephine Harris, 608 E 89th St, Chicago, IL 60619


ELECTRONIC SERVICE - Semrad Law Firm LLC, 20 S Clark St 28th Flr, Chicago, IL 60603


Select Portfolio Servicing Inc, P O Box 65450, Salt Lake City, UT 84165 -0250


ELECTRONIC SERVICE - United States Trustee


Date: October 26, 2018                                        /s/ Marilyn O Marshall
                                                              Marilyn O Marshall
                                                              Chapter 13 Trustee
                                                              224 S Michigan Ave
                                                              Ste 800
                                                              Chicago, IL 60604
